Citation Nr: 1336273	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  10-31 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by lower gastrointestinal/rectal bleeding, to include as a result of VA treatment pursuant to 38 U.S.C.A. § 1151.  

2.  Entitlement to service connection for residuals of rectal cancer, to include as secondary to a chronic disability manifested by lower gastrointestinal/rectal bleeding, or, in the alternative, as a result of VA treatment pursuant to 38 U.S.C.A. § 1151.  

3.  Entitlement to service connection for residuals of renal cancer with left nephrectomy, to include as secondary to a chronic disability manifested by lower gastrointestinal/rectal bleeding or rectal cancer, or, in the alternative, as a result of VA treatment pursuant to 38 U.S.C.A. § 1151.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.  

These matters are before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Denver, Colorado.  

In March 2013, the Veteran testified at videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

After the March 2013 hearing, the Veteran submitted evidence in support of his claim which was accompanied by a waiver of RO consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2012).  

The issue of entitlement to service connection for depression has been raised by the record.  (See a July 2009 statement from the Veteran's.)  However, as this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance, the Board does not have jurisdiction over it.  As such, the Board must refer this claim to the AOJ for appropriate action(s).  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced).  

Clarification of the issues on appeal

Rectal Bleeding - rating decision on appeal and standard of review

In June 1973, the Veteran submitted a completed VA Form 21-526, Veteran's Application for Compensation or Pension, for "internal bleeding."  The application form specifically directed that "[i]tems 27, 28 and 29 need NOT be completed unless you are now claiming compensation for a disability incurred in service."  The Veteran did not complete items 27, 28 and 29 of the application, which included a request for information regarding treatment in service.  The Veteran indicated that the onset was after service.  Pursuant to the information contained in the application form, a RO adjudicated entitlement to nonservice-connected pension benefits in an August 1973 rating decision.  The September 1973 letter which notified the Veteran of the unfavorable rating decision and his appellate rights specifically stated that the Veteran's claim for pension had been denied.  (See the September 1973 notice letter.)  

In September 2008, the RO received a statement from the Veteran, forwarded to VA by a Congresswoman, which was accepted as a claim to establish service connection for "rectal bleeding."  This claim was denied by the RO in the March 2009 rating decision, and the present appeal ensued.  

Under the controlling VA laws and regulations, a claim by a veteran for compensation may be considered to be a pension, and a claim by a veteran for a pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151(a); Falzone v. Brown, 8 Vet. App. 398 (1995).  The Board notes that the word "may" in 38 C.F.R. § 3.151(a) signifies that VA may use its discretion under the regulation in accordance with the contents of the application and the evidence in support of it.  Stewart v. Brown, 10 Vet. App. 15, 18 (1997).  In short, while the regulation does not require VA to interpret every claim for compensation to be a claim for nonservice-connected pension benefits and vice versa, it is VA's discretion to do so.  

In light of above, the Board concludes that the Veteran's actions in completing VA Form 21-526, received in June 1973, expressly reflect that it was not his intent to seek compensation for disability incurred in service.  As such, it is not appropriate to infer the August 1973 rating decision failed to adjudicate or denied a claim for service connection for "lower [gastrointestinal] bleeding" in the August 1973 rating decision.  

All claims - theories on entitlement

Throughout the pendency of the appeal, the RO has developed and adjudicated the Veteran's claims under the theory of direct service connection.  However, in a July 2009 statement, the Veteran asserted that his disability manifested by rectal bleeding and consequent renal cancer and rectal cancer were the result of VA treatment pursuant to 38 U.S.C.A. § 1151.  (See a July 2009 statement from the Veteran.)  Further, at the March 2013 hearing, the Veteran and his wife contended that his rectal cancer was secondary to his disability manifested by rectal bleeding and his renal cancer was secondary to either his rectal cancer and/or disability manifested by rectal bleeding.  (See the March 2013 transcript at pages 21-24.)  

In Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for Veterans Claims (the Court) held that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain a benefit sought for the same disability.  As noted above, the Veteran has asserted a possible causative relationship between VA health care and the disabilities at issue on appeal, as well as secondary to a chronic disability manifested by lower gastrointestinal/rectal bleeding.  As such, the Veteran's claims have been expanded to include the theory of secondary service connection as well as compensation under 38 U.S.C.A. § 1151, and the issues are as stated on the title page.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that a disability manifested by rectal bleeding has been present since service and, because it was undiagnosed, and later, misdiagnosed by VA in the early 1970's, this disability resulted in rectal and renal cancer.  In light of the Veteran's assertions, the Board notes that the claims on appeal are inextricably intertwined.  

Although the Veteran's service treatment records are devoid of instances of or treatment for rectal bleeding, he has asserted that he experienced this symptom in service and ever since.  The post-service evidence shows that the Veteran sought treatment for rectal bleeding as early as December 1972, and, when rectal cancer was diagnosed in August 1999, rectal bleeding was noted as an accompanying symptom.  Upon repair of an intestinal fistula in May 2008, a lesion of the left kidney was identified which was later diagnosed as renal cancer.  

In light of the evidence showing rectal bleeding, the Veteran's diagnoses of rectal and renal cancer, his testimony that he experienced rectal bleeding during his active duty, and his assertions that his disabilities on appeal are intertwined and/or the result of VA treatment, he should be provided a VA examination to determine the nature and etiology of these disabilities.

Further, the Veteran's claims have been expanded to include entitlement under 38 U.S.C.A. § 1151; however, the Veteran has not been notified of the criteria necessary to substantiate such claims.  This should be accomplished on remand.  

As the claims are being remanded for other matters, updated VA treatment records dated after January 30, 2012, should be obtained and associated with the record.  Also, the Veteran should be requested to identify any outstanding private treatment records which may be pertinent to his claims remanded herein.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with adequate VCAA notice of the criteria necessary to substantiate claims for service connection for a chronic disability manifested by lower gastrointestinal/rectal bleeding, rectal cancer, and renal cancer, under 38 U.S.C.A. § 1151.  

2.  Obtain and associate with the claims file all records of VA treatment dated after January 30, 2012, from the Community Based Outpatient Clinic (CBOC) in La Junta, Colorado.  All attempts to identify and obtain these records must be commemorated in the Veteran's VA claims file.  If any identified documents are found to be unavailable, all attempts to obtain them and a formal finding of unavailability should be associated with the Veteran's VA claims file. 

3.  Contact the Veteran and request that he identify any outstanding private treatment records which are pertinent to his claims remanded herein.  Provide the Veteran with several VA Forms 21-4142, and instruct him to complete and submit to VA proper authorizations for release to VA of all identified, outstanding records of private treatment pertinent to his claims.  After receiving the completed authorizations for release, undertake all appropriate efforts to attempt to obtain these identified records.  In light of the recent changes to the 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file. 

4.  Thereafter, schedule an appropriate examination to determine the nature and etiology(ies) of the Veteran's disability manifested by rectal bleeding, rectal cancer and renal cancer, to include consideration of whether VA treatment rendered between December 1972 and April 1973 caused an additional disability, to include rectal and/or renal cancer with residuals, which was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was the event not reasonably foreseeable a reasonable health care provider.  Even if the Veteran does not or cannot appear for the VA examination, the examiner should review the entire claims file and express opinions, including the degree of probability expressed in terms of is it at least as likely as not, regarding the following questions:  

a.  Identify any chronic disability manifested by lower gastrointestinal/rectal bleeding, at any time during or since service, and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a chronic disability manifested by lower gastrointestinal/rectal bleeding had its onset in or is otherwise related to the Veteran's active service.  

b.  Identify any residuals of rectal cancer and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that rectal cancer is etiologically related to the Veteran's active service.  

c.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that rectal cancer is proximately due to, the result of, or is chronically aggravated by, a chronic disability manifested by lower gastrointestinal/rectal bleeding.  

d.  Identify any residuals of renal cancer and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that renal cancer is etiologically related to the Veteran's active service.  

e.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that renal cancer is proximately due to, the result of, or chronically aggravated by, a chronic disability manifested by lower gastrointestinal/rectal bleeding, and/or rectal cancer, to include metastasis.  

f.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that VA treatment from December 1972 to April 1974 caused an additional disability, to include a chronic disability manifested by lower gastrointestinal/rectal bleeding, rectal cancer and/or renal cancer.

If so, 

(i) is any identified additional disability(ies) proximately caused by:

(1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in treatment for rectal bleeding; and if so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider 

or 

(2) from an event not reasonably foreseeable to the extent that a reasonable health care provider would have disclosed such to be a risk of the medical treatment? 

The physician should adequately summarize the relevant history and clinical findings, and provide adequate reasons for the medical conclusions rendered. 

If the VA examiner is unable to provide any requested opinion without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond and what evidence or information would be needed to provide a non-speculative opinion.

5.  Thereafter, readjudicate the issues on appeal, to include pursuant to 38 U.S.C.A. § 1151, and as secondary to a chronic disability manifested by lower gastrointestinal/rectal bleeding, in light of all of the evidence of record.  If any benefit sought is not granted to the fullest extent, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


